Standridge, J.,
concurring in part and dissenting in part: I *303agree with the majority that defendants Kelly Ralston and Clint Hawkins do not meet the definition of “employer” under the Fair Labor Standards Act (FLSA) but that defendant Robert Blecha qualifies as an employer as defined therein. However, I respectfully dissent from that part of the majority opinion holding Keith Lumry is precluded from pursuing his common-law claim of retaliatory discharge against the Kansas Bureau of Investigation (KBI) because there is an adequate alternative remedy as a matter of law. I further dissent from that part of the majority opinion concluding drat the statements made by Lumiy were insufficient as a matter of law to qualify as protected activity under the FLSA. Accordingly, I would reverse the district court’s decision to grant summary judgment on Lumiy’s FLSA claim in favor of Blecha as well as the district court’s decision to grant summary judgment on Lumry’s common-law retaliatory discharge claim against the KBI and remand both claims for a trial so the jury could resolve die issue of material fact in dispute: whether Lumry’s complaints would have provided a reasonable employer with fair notice that he was invoking rights under die FLSA.
1. Based on the record presented at the summary judgment stage of these proceedings, there is insufficient evidence to conclude as a matter of law that the FLSA is a viable alternative remedy for Lumry’s retaliatory discharge claim against the KBI.
The district court granted summary judgment in favor of the KBI on Lumry’s FLSA claim that the agency violated 29 U.S.C. § 215(a)(3) (2006) by terminating his employment in retaliation for complaints he made about working uncompensated overtime. Specifically, the district held that, as an agency of the State of Kansas, the KBI was immune from liability for damages under die FLSA pursuant to the Eleventh Amendment to the United States Constitution. See Alden v. Maine, 527 U.S. 706, 119 S. Ct. 2240, 144 L. Ed. 2d 636 (1999); Adams v. State of Kansas, 934 F. Supp. 371 (D. Kan. 1996), aff'd 116 F.3d 489 (10th Cir. 1997). Lumiy did not appeal from the district court’s decision in this regard; thus, there is no dispute here that the KBI is constitutionally protected from a suit for damages under the FLSA even if, in fact, the KBI *304fired Lumry in retaliation for engaging in protected activity under that statute.
The district court also granted summary judgment in favor of the KBI on Lumry’s common-law retaliatory discharge claim against the agency. Specifically, the district court concluded that die public policy underlying tire Kansas Minimum Wage and Maximum Hours Law (KMWMHL) was not undermined by Lumry’s discharge. But all three judges on this panel conclude otherwise. After a well-reasoned analysis grounded in Kansas legal precedent, the majority holds—and I agree—that the KMWMHL embodies a strongly held public policy in Kansas that justifies recognizing a limited exception to the employment-at-will doctrine. Although legally recognizing this exception, the majority ultimately affirms the district court’s decision to grant summary judgment in favor of the KBI on the common-law retaliatory discharge claim. Specifically, the majority holds Lumry is precluded from pursuing this claim because he failed to affirmatively establish why his FLSA claim against Blecha as an individual does not provide him with an adequate alternative remedy. I believe the majority’s holding is both procedurally and substantively flawed.
a. Lumry has not procedurally waived or abandoned his right to bring a common-law retaliatory discharge claim.
Procedurally, I take issue with the underlying legal premise presented by the majority—without any explanation or supporting authority—that Lumry bears the burden on summary judgment to affirmatively establish that he has no adequate alternative remedy under state or federal statutory law before he can proceed with his common-law claim. Significantly, the majority relies on this unen-dorsed legal premise to conclude that Lumry waived and abandoned his right to bring a common-law retaliatory discharge claim against the KBI “because Lumiy presents no argument on appeal that the FLSA remedy which is available to him through his retaliatory discharge claim against Director Blecha is inadequate.”
Simply put, there is no support in the law for the majority’s conclusion in this regard. The existence of an alternative remedy is an affirmative defense, so it is the defendant’s obligation to raise *305the issue on summary judgment. If the defendant fails to do so, the plaintiff has no obligation to address it to avoid summary judgment. For example, if the defendant files for summary judgment based solely on a statute of limitations argument, the plaintiff does not have to present evidence supporting each substantive element of his or her claim to defeat the summary judgment. That is also true even if the issue is one on which the plaintiff bears the burden.
To that end, Kansas caselaw, including but not limited to all of die cases cited by the majority in its opinion on this issue, suggests tiiat—rather than an affirmative matter that must be proven by a plaintiff before he or she can proceed with a cause of action—the availability of an adequate alternative remedy is a matter drat can be properly raised by the court sua sponte or by the defendant as an affirmative defense. See Campbell v. Husky Hogs, 292 Kan. 225, 226, 255 P.3d 1 (2011) (reversing district court’s sua sponte holding that remedies available for violating Kansas Wage Payment Act [KWPA] provided adequate alternative remedy for plaintiff s common-law retaliatory discharge claim); Hysten v. Burlington Northern Santa Fe Ry. Co., 277 Kan. 551, 108 P.3d 1183 (2004) (responding to certified question from the 10th Circuit Court of Appeals after defendant filed motion to dismiss in federal court case alleging Federal Employers Liability Act provided an adequate alternative remedy for plaintiffs common-law retaliatory discharge claim); Flenker v. Willamette Industries, Inc., 266 Kan. 198, 967 P.2d 295 (1998) (responding to certified question from the 10th Circuit Court of Appeals after defendant filed motion for summary judgment in federal court case alleging Occupational Safety & Health Administration provided an adequate alternative remedy for plaintiffs common-law retaliatory discharge claim); see also Conner v. Schnuck Markets, Inc., 906 F. Supp. 606, 608 (D. Kan. 1995) (defendant filed motion for summary judgment alleging FLSA provided an adequate alternative remedy for plaintiff s common-law retaliatory discharge claim), aff'd 121 F.3d 1390 (10th Cir. 1997); Conus v. Watson's of Kansas City, Inc., No. 11-CV-2149-JAR/KGG, 2011 WL 4348315, at *2 (D. Kan. 2011) (unpublished opinion) (same).
*306Consistent with the cases cited above, Kansas legal commentators also take the view that the alternative remedies doctrine is not a matter that must be pleaded by the plaintiff, but instead is an affirmative defense to a wrongful discharge claim such as the one presented here. See Twenty Years After Murphy v. City of Topeka: An Overview of Kansas Retaliatory and Public Policy Wrongful Discharge Law, 72 J.K.B.A. 20, 28-29 (Feb. 2003) (listing adequate alternative remedy doctrine as the first of many affirmative defenses available to common-law claims of wrongful discharge).
In sum, I simply am not persuaded that Lumry has waived and abandoned his right to bring a common-law retaliatory discharge claim against the KBI.
b. There is insufficient evidence to conclude as a matter of law that the FLSA retaliatory discharge claim against Blecha is an adequate alternative remedy for a common-law retaliatory discharge claim against the KBI.
As a general rule, suits seeking damages from state officials in their individual capacities are not barred by the Eleventh Amendment. Hafer v. Melo, 502 U.S. 21, 30-31, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991). “[A] suit for money damages may be prosecuted against a state officer in his [or her] individual capacity for unconstitutional or wrongful conduct fairly attributable to the officer himself [or herself], so long as the relief is sought not from the state treasury but from the officer personally.” Alden, 527 U.S. at 757. However, if the state is obligated to pay any damage award entered against the state official, the Eleventh Amendment bars the suit. Cornforth v. University of Oklahoma Bd. of Regents, 263 F.3d 1129, 1133 (10th Cir. 2001) (citing Edelman v. Jordan, 415 U.S. 651, 663, 94 S. Ct. 1347, 39 L. Ed. 2d 662 [1974]), cert. denied 534 U.S. 1162 (2002). The Cornforth court went on to hold, however, that a state cannot extend its sovereign immunity to an employee sued in his or her individual capacity if the state has voluntarily assumed an obligation to indemnify such employee, regardless of whether state monies are ultimately used to satisfy a judgment obtained against the employee. 263 F.3d at 1133.
*307There is no question that Lumry’s FLSA suit seeks money damages from Blecha in his individual capacity. But under the Kansas Torts Claim Act (KTCA), K.S.A. 75-6101 et seq., a governmental entity is hable for the negligent or wrongful acts or omissions of its employees if the employees are acting within the scope of their employment. K.S.A. 2012 Supp. 75-6103(a). To that end, a governmental entity is obligated, with certain exceptions, to not only provide a defense for employees defending actions under the KTCA but also must indemnify its employees against damages for injury or damage caused by the employees while acting within the scope of their employment. K.S.A. 2012 Supp. 75-6108; K.S.A. 75-6109; K.S.A. 75-6116; see also King v. Pimentel, 20 Kan. App. 2d 579, 890 P.2d 1217 (1995).
Based on the legal principles cited above, a determination regarding whether there is an adequate alternative remedy for Lumry under the FLSA necessarily would require this court to conduct further analysis by applying the relevant provisions of the KTCA to the specific facts presented in this case. As the majority notes, the parties did not brief this issue. Given my belief that, as an affirmative defense, it was the defendant’s obligation to raise the issue on summary judgment, I find it improper to raise the issue sua sponte as the majority has done here and, even if it had been proper, I simply cannot conclude as a matter of law from the summary judgment record before us that the FLSA retaliatory discharge claim against Blecha ultimately would be an adequate alternative remedy for a common-law retaliatory discharge claim against the KBI.
2. Lumry provided sufficient evidence to establish a prima facie case of retaliatory discharge.
Lumry has the burden of demonstrating that the defendants engaged in retaliatory conduct. To establish a prima facie case of retaliation, Lumry must show: (1) that he engaged in protected activity; (2) that he suffered an adverse employment action; and (3) that a causal link existed between the protected activity and the adverse action. See Husky Hogs, 292 Kan. at 235. The United States Supreme Court and the Tenth Circuit Court of Appeals have *308emphasized that the burden of establishing a prima facie case is slight, relatively lax, and not onerous. Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981) (burden of establishing prima facie case is “not onerous"); Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005) (burden of establishing prima facie case is “slight”); Annett v. University of Kansas, 371 F.3d 1233, 1241 (10th Cir. 2004) (burden of establishing prima facie case is “relatively lax”). Furthermore, the burden “is one of production, not persuasion; it ‘can involve no credibility assessment/ ” Reeves v. Sanderson Plumbing Products., Inc., 530 U.S. 133, 142, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Notwithstanding this light burden, the majority finds as a matter of law that the oral complaints Lumry made about working overtime are insufficient to make a prima facie showing that Lumry engaged in protected activity.
With regard to this first prong of a prima facie case of retaliation, the United States Supreme Court explained that oral complaints constitute protected activity when such complaints provide the employer with “fair notice” that the employee is invoking rights under the FLSA. Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14, 131 S. Ct. 1325, 179 L. Ed. 2d 379 (2011) (“[T]he phrase ‘filed any complaint’ contemplates some degree of formality, certainly to the point where the recipient has been given fair notice that a grievance has been lodged and does, or should, reasonably understand the matter as part of its business concerns.”). Given Kasten is binding precedent, the majority readily acknowledges that both oral and written complaints can constitute protected activity under the FLSA. But the majority expressly declines to extend the Kasten “oral complaint” rule to a common-law retaliation claim such as the one brought by Lumry here. Although the elements necessary to establish a prima facie case of FLSA retaliation are identical to that of a prima facie case of common-law retaliation, the majority cites to a range of pr e-Kasten cases in which Kansas courts have found the actual filing of a written complaint or document prior to termination to constitute protected activity in the context of a claim of common-law retaliation.
*309As a preliminaiy matter, I simply am not persuaded that the pre-Kasten cases cited by the majority stand for the legal proposition that only a written complaint will constitute protected activity in the context of a common-law retaliation claim. Moreover, even if I was persuaded that these cases limited protected activity in such a way, I would find such a proposition legally unsound in light of the holding in Kasten, which specifically instructs that “[t]o fall within the scope of die antiretaliation provision, a complaint must be sufficiently clear and detailed for a reasonable employer to understand it, in light of both content and context, as an assertion of rights protected by tiie statute and a call for their protection.” 131 S. Ct. at 1335.
Applying the legal principles set forth by the United States Supreme Court in Kasten to tiie issue presented here, summaiy judgment is improper in this case if an inference can be made from the evidence presented that a reasonable employer would have understood tiie context in which Lumiy made his complaints to be an assertion of rights protected by the FLSA. Notably, the context— or factual backdrop—within which Lumry made his complaints includes the undisputed fact that working overtime, off the clock, without pay, in violation of the FLSA, was a practice that was both encouraged and expected by the KBI and Lumry’s supervisors for over a decade. Viewing the evidence in a light most favorable to Lumry, and given tiie content of the complaint and the context in which it was made, I believe Lumry’s stated objections to working unpaid overtime constitute clear and detailed complaints from which a reasonable employer could have understood it to be a call for protection under the FLSA.
I am not persuaded, as is the majority, that the facts of this case are similar to the facts in Deeds v. Waddell & Reed Invst. Mgmt. Co., 47 Kan. App. 2d 499, 280 P.3d 786 (2012). The following summary of the facts in Deeds readily demonstrate that they are easily distinguishable from the facts here.
• Deeds started with a base salary of $77,000, plus commissions based on (1) sales production and (2) ongoing client servicing. Thus, tiie commissions for selling new accounts were
o 20 percent of revenues in the first year,
*310o 10 percent in the second year,
o 5 percent in the third and fourth years, and
o 2.5 percent for each year following (this was called a “trailer” commission).
• Waddell & Reed changed the commission schedule effective July 1, 2005.
• The new schedule phased out the trailer commission; it no
would be after 1, 2007.
o Deeds complained about the 2005 commission change to management at least five times,
o Deeds complained to his supervisor about what he perceived to be the retroactive nature of the change; Deeds felt that Waddell & Reed should keep paying him trailer commissions for sales he made prior to July 1, 2005.
o Deeds later complained to his supervisor’s supervisor that he did not believe “ It was right’ ” to change the commission structure.
o Deeds complained to both of these individuals again at some later point. When the supervisor asked Deeds what he wanted, Deeds answered, “ ‘A fair compensation plan or return of those trailer commissions.’ ”
• In early 2007, the supervisor told Deeds he would take Deeds’ request to management and get back to him.
• Waddell & Reed fired Deeds on April 9,2007. The supervisor told Deeds that Waddell & Reed decided not to change the commission schedule, so the company terminated Deeds’ employment because management knew Deeds was not going to be happy about the decision. Deeds, 47 Kan. App. 2d at 501.
About a year after Deeds was fired, he filed a wage claim under the KWPA with the Kansas Department of Labor for more than $1 million. It was only after he filed this claim that Deeds asserted his belief that the trailer commissions vested as earned wages at the time of the sale and thus had to be paid to him every year as long as the account remained with Waddell & Reed, regardless of whether he serviced the account or whether he was even employed by tire company at all.
*311Based on these facts, the panel in Deeds—of which I was a member—held that a reasonable employer simply could not have construed Deeds’ complaints about the new commission system to be a claim under die KWPA for unpaid wages due and owing. 47 Kan. App. 2d at 508. In other words, the right asserted by Deeds—the right to a fair compensation plan as an employee at will—is not the type of right protected by the KWPA.
Here, Lumry told Hawkins, “I’ll work an extra 5 hours a week and give you that extra time; but I’m not going to work 10 and 20 hours a week anymore, or more, of unclaimed overtime.” This latter option suggests Lumiy is making a claim under the FLSA because it involves “an assertion of rights protected by the [FLSA] and a call for their protection.” Kasten, 131 S. Ct. at 1335. Unlike Deeds’ complaints about his displeasure at the change in commission structure for sales representatives going forward, I believe the complaint about unpaid overtime lodged by Lumry here is precisely the type of right protected by the FLSA.
Viewing the evidence in a light most favorable to Lumry, and given the content of the complaint and the context in which it was made, I believe Lumry’s stated objections to working unpaid overtime constitute clear and detailed complaints from which a reasonable employer could have understood Lumry was asserting his right to refuse Hawkins’ demands that he work 10 to 20 hours per week of overtime without pay. Although the majority makes much of the fact that Lumry may have acquiesced to working a limited amount of overtime without pay, this fact neither detracts from nor negates the undisputed fact that Lumiy’s objection constituted a clear and detailed complaint from which a reasonable employer could have understood he was asserting his right to refuse Hawkins’ demands that he work overtime without pay. Lumry’s willingness to work some unpaid overtime—which indisputably is still a wage act violation—does not legally nullify the effect of his complaint. By the majority’s reasoning, a woman who complains of sexual harassment by telling her male boss, “You can say whatever crude things you want about my body, but don’t you touch me again,” has failed to make a complaint of discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(l), 2000e-3(a) *312(2006), because she is willing to accept some improper and prohibited conduct to keep her job. I don’t think so. If that woman is then fired, I believe she gets to take her retaliation claim to a jury.
Because I believe Lumry has provided sufficient facts from which a jury could conclude that his statement was protected activity, I would reverse the district court’s decision to grant summary judgment on Lumry’s FLSA claim against Blecha as well as on Lumry’s common-law retaliatory discharge claim against the KBI and remand both claims for trial so the jury could resolve this issue of material fact.